      Case 2:20-cv-00504-RAH-CSC Document 8 Filed 11/16/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

CHARLES RANDALL HARRISON, )
                          )
    Petitioner,           )
                          )
           v.             ) CASE NO.: 2:20-CV-504-RAH
                          )                (WO)
UNITED STATES OF AMERICA, )
                          )
    Respondent.           )

                   MEMORANDUM OPINION and ORDER

      This matter is now before the Court on the Recommendation of the United

States Magistrate Judge (Doc. 5) that the petition, construed as a § 2255 motion, be

dismissed because the saving clause of 28 U.S.C. §2255(e) does not provide

Petitioner Charles Randall Harrison (“Harrison”) with a portal to proceed with a

petition for writ of habeas corpus under 28 U.S.C. §2241, this Court is without

jurisdiction to consider Harrison’s challenge to his conviction entered by the United

States District Court for the Northern District of Florida, and the interest of justice

does not warrant a transfer. (Doc. 5.) On September 22, 2020, Harrison filed

Objections (Doc. 7) to the Magistrate Judge’s Recommendation. Upon conducting

an independent and de novo review of the record, the Court concludes the Objections

are without merit and this case is due to be dismissed. Accordingly, it is
     Case 2:20-cv-00504-RAH-CSC Document 8 Filed 11/16/20 Page 2 of 2




     ORDERED that the Objections (Doc. 7) are OVERRULED and the

Magistrate Judge’s Report and Recommendation (Doc. 5) to dismiss this case is

ADOPTED.

     A separate final judgment will be entered.

     DONE, this 16th day of November, 2020.


                                     /s/ R. Austin Huffaker, Jr.
                              R. AUSTIN HUFFAKER, JR.
                              UNITED STATES DISTRICT JUDGE




                                       2
